Name: 82/867/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 13 December 1982 appointing the President and Vice-Presidents of the Commission of the European Communities
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-12-28

 Avis juridique important|41982D086782/867/ECSC, EEC, Euratom: Decision of the representatives of the Governments of the Member States of the European Communities of 13 December 1982 appointing the President and Vice-Presidents of the Commission of the European Communities Official Journal L 368 , 28/12/1982 P. 0038 - 0038*****CONFERENCE OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES of 13 December 1982 appointing the President and Vice-Presidents of the Commission of the European Communities (82/867/ECSC, EEC, Euratom) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing a Single Council and a Single Commission of the European Communities, and in particular Article 14 thereof, Having regard to the Decision of the representatives of the Governments of the Member States of the European Communities of 1 January 1981 appointing the members of the Commission of the European Communities (1), Having consulted the Commission, HAVE DECIDED AS FOLLOWS: Sole Article 1. Mr Gaston Thorn is hereby appointed President of the Commission of the European Communities for the period 6 January 1983 to 5 January 1985 inclusive. 2. The following are hereby appointed Vice-Presidents of the Commission of the European Communities for the period 6 January 1983 to 5 January 1985 inclusive: Vicomte Ã tienne Davignon, Mr Wilhelm Haferkamp, Mr Lorenzo Natali, Mr FranÃ §ois-Xavier Ortoli, Mr Christopher Samuel Tugendhat. Done at Brussels, 13 December 1982. The President U. ELLEMANN-JENSEN (1) OJ No L 9, 9. 1. 1981, p. 41.